Appeal by plaintiffs, as limited by their notice of appeal and their brief, from so much of a judgment of the Supreme Court, Suffolk County, dated September 10, 1968, as is in favor of defendant Town of Smithtown upon a jury verdict. Judgment affirmed insofar as appealed from, with costs. In our opinion the charge of the trial court, considered in its full context, was proper. Appellants’ remaining point has been considered and found to be without merit. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.